Name: 85/504/EEC: Council Decision of 11 November 1985 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community, and the Swiss Confederation on trade arrangements for soups, sauces and condiments
 Type: Decision
 Subject Matter: trade;  European construction;  foodstuff;  Europe;  tariff policy
 Date Published: 1985-11-21

 21.11.1985 EN Official Journal of the European Communities L 309/22 COUNCIL DECISION of 11 November 1985 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Economic Community, and the Swiss Confederation on trade arrangements for soups, sauces and condiments (85/504/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas under the Agreement concluded between the European Economic Community and the Swiss Confederation on 22 July 1972 the two Contracting Parties undertake to promote the expansion of reciprocal trade; Whereas it is in the interest of the Community, on the one hand, and the Swiss Confederation, on the other, to foster trade in soups, sauces and condiments by means of reciprocal tariff concessions; Whereas the Commission has conducted negotiations in this respect with the Swiss Confederation and these negotiations have resulted in an Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the Swiss Confederation and the European Economic Community on trade arrangements for soups, sauces and condiments is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement referred to in Article 1 in order to bind the Community. Done at Brussels, 11 November 1985. For the Council The President M. SCHLECHTER